significant index no department of the treasury internal_revenue_service washington d c tax exempt and vernment entities ee on jun tep ra tal re dear employer this letter constitutes notice that approval has been granted for the change in assumptions as described below this approval applies for the plan_year beginning on date and has been granted in accordance with sec_412 of the internal_revenue_code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa both prior to amendment by the pension_protection_act of ppa ‘06 in granting this approval we have considered only the acceptability of the proposed assumptions accordingly we are not expressing any opinion as to the accuracy or acceptability of any calculations or other material submitted with your request please note that this letter addresses only issues arising under sec_412 of the code and the approval granted herein should not be read to imply that the plan as it stands satisfies the requirements of other sections of the code the employer conducted an experience study from date through date according to the information provided by the enrolled_actuary for the plan the proposed rates are consistent with the actual experience of the plan during the experience study period although the current assumptions differ for various legacy groups under the plan it is reasonable to believe that as participants eam benefits under a benefit structure that is consistent across the groups and as employees are assimilated into the company’s culture that the differences between the groups would become less distinct the proposed changes in assumptions would impact the unfunded actuarial accrued liability and the current_liability of the plan which form the basis for determining the plan’s minimum_funding requirements irs approval of the proposed assumptions was requested because the proposed change in assumptions would decrease the plan’s current_liability by more than dollar_figure million this approval applies to the following revised assumptions used under the plan retirement according to information submitted by the actuary all participants are covered by cash_balance_plan formulas except for a small_group comprising about to percent of the active population the difference in the past benefit structures of the various legacy groups have largely worn away as employees earn benefits under a formula that is consistent across the current employee population the experience data does not indicate noticeable increases in rates of retirement at ages where subsidized benefits existed under the prior benefit structures the proposed rates of retirement applicable to all participant groups are shown in table below table - rates of retirement -_ age rate -125 -150 disability information submitted by the plan’s actuary shows that actual rates of disability during the experience study period were significantly higher than the current assumed rates all groups are covered by the same long term disability program and the experience data shows little difference among the legacy groups accordingly the proposed rates are higher than the current rates and one set of rates is proposed for all participants the proposed rates of disability applicable to all participant groups are shown in table il below table ii -- rates of disability per big_number participants age rate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure age rate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure termination according to information submitted by the plan’s actuary the actual rates of termination before eligibility for retirement were generally consistent across all participant groups with higher rates of termination for those with less than years_of_service the actual termination rates during the experience study period were generally higher than those expected using the current assumptions the proposed assumed rates of termination are the same for all participant groups with higher rates assumed for participants with less than years_of_service the proposed rates of termination are shown in table ill below table ill -- rates of termination year of employment fifth second age first dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure third dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fourth and later dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure table ill -- rates of termination continued year of employment age first dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure second dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure third dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure fifth fourth and later dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form of payment information submitted by the actuary shows that a significant number of participants in addition the tend to defer receipt of their benefits after termination of employment information indicates that during the experience study period the percentage of eligible employees who elect to take their distributions in the form of a lump sum has increased and is approaching the proposed assumptions assume that of eligible participants will elect a lump sum payment grandfathered benefits will continue to be assumed to be paid in the form of an annuity when filing form_5500 for the plan_year beginning on january attachment to the schedule b actuarial information the date of this letter and label the attachment schedule b line - change in actuarial assumptions approval date enteronan if you have any questions regarding this matter please contact office of our sincerely yours david m ziegler manager employee_plans actuarial group cc a yt
